United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 99-1115
                                   ___________

Christopher Lee Prosser,                *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Western District of Missouri.
Ross, C.O.I.; Michael Groose,           *     [UNPUBLISHED]
                                        *
             Appellees.                 *
                                   ___________

                           Submitted: February 5, 1999

                               Filed: March 3, 1999
                                    ___________

Before RICHARD S. ARNOLD, WOLLMAN, and BEAM, Circuit Judges.
                           ___________

PER CURIAM.

       Christopher Prosser appeals from the district court&s1 denial of his motion to
reconsider the court&s earlier order awarding costs to defendants, after summary
judgment had been entered against Prosser in his 42 U.S.C. § 1983 action. After
carefully reviewing the record, we conclude that the district court did not abuse its
discretion in denying Prosser&s motion. See Wilson v. Runyon, 981 F.2d 987, 989



      1
       The Honorable Scott O. Wright, United States District Judge for the Western
District of Missouri.
(8th Cir. 1992) (per curiam) (standard of review). Accordingly, the judgment is
affirmed. See 8th Cir. R. 47A(a).

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                      -2-